                    Case 1:21-mc-00675-RP Document 12-1 Filed 09/13/21 Page 1 of 3
                                                                                                                     Delivered
                                                                                                                                        9-10-204
AO 88 (Rev. 02/14 ) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action                                  PSC     #
                                                                                                                                           107052
                                        UNITED STATES DISTRICT COURT
                                                                            for the

                                                                Western District of Texas

                       In re : Robert Tauler
                                                                                )
                               Plaintiff                                        )
                                  V.                                            )       Civil Action No. 1 :21 - mc- 00675 - RP
                                                                                )
                              Defendant                                         )

                                              SUBPOENA TO APPEAR AND TESTIFY
                                           AT A HEARING OR TRIAL IN A CIVIL ACTION
                                                               Robert Kinney
To :                                                      clo Kinney Recruiting
                                              824 W. 10th Street , Suite 200 , Austin , TX 78701
                                                   (Name of person to whom this subpoena is directed )

          YOU ARE COMMANDED to appear in the United States district court at the time , date, and place set forth below
to testify at a hearing or trial in this civil action . When you arrive, you must remain at the court until the judge or a court
officer allows you to leave .




Place: US District Court, Western District of Texas                                          Courtroom No.:.5300 ( before Hon . Robert Pitman )
       501 West 5th Street, Suite 5300 , Austin , TX 78701                                   Date and Time : October 15 , 2021 at 2:00 pm
       (via Video Hearing)

          You must also bring with you the following documents , electronically stored information , or objects ( leave blank if
not applicable ):




          The following provisions of Fed . R. Civ . P. 45 are attached – Rule 45 ( c ) , relating to the place of compliance;
Rule 45 ( d ) , relating to your protection as a person subject to a subpoena; and Rule 45 ( e ) and ( g ) , relating to your duty to
respond to this subpoena and the potential consequences of not doing so .
         September 9 , 2021
Date :
                                   CLERK OF COURT
                                                                                                 OR



                                             Signature of Clerk or Deputy Clerk                                     Attorney
                                                                                                                     2       s signature




The name, address, e -mail address , and telephone number of the attorney representing (name of party)
                Robert Tauler
                                                    who issues or requests this subpoena , are :

Robert Tauler, Tauler Smith LLP, 626 Wilshire Blvd., Suite 510 , Los Angeles , CA 90017 , ( 213 ) 927-9270


                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents , electronically stored information , or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed . Fed . R. Civ . P. 45 ( a ) ( 4 ) .
                    Case 1:21-mc-00675-RP Document 12-1 Filed 09/13/21 Page 2 of 3

AO 88 (Rev. 02/14 ) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action ( page 2)
                1 :21 -mc -00675 - RP
Civil Action No.


                                                                 PROOF OF SERVICE

                      ( This section should not be filed with the court unless required by Fed . R. Civ. P. 45.)


             I received this subpoena for (name of individual and title, if any)

on (date )


             JI served the subpoena by delivering a copy to the named person as follows:



                                                                                              on ( date )                          ; or


             JI returned the subpoena unexecuted because :




             Unless the subpoena was issued on behalf of the United States , or one of its officers or agents , I have also
             tendered to the witness the fees for one day's attendance, and the mileage allowed by law , in the amount of




My fees are $                                   for travel and $                                  for services, for a total of $          0.00




             I declare under penalty of perjury that this information is true .



Date :
                                                                                                         Server's signature



                                                                                                       Printed name and title




                                                                                                            Server's address


Additional information regarding attempted service, etc .:




         Print                          Save As ...                  Add Attachment                                                        Reset
                     Case 1:21-mc-00675-RP Document 12-1 Filed 09/13/21 Page 3 of 3

AO 88 (Rev. 02/14 ) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 3 )

                              Federal Rule of Civil Procedure 45 ( c ) , ( d) , (e) , and ( g) (Effective 12/1/13 )
( c ) Place of Compliance.                                                                   (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  ( 1 ) For a Trial, Hearing, or Deposition. A subpoena may command a                  study that was not requested by a party .
person to attend a trial , hearing, or deposition only as follows:                        (C ) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides , is cmployed , or                described in Rule 45 ( d ) ( 3 ) ( B ), the court may , instead of quashing or
regularly transacts business in person ; or                                            modifying a subpoena, order appearance or production under specified
   ( B) within the state where the person resides, is employed, or regularly           conditions if the serving party :
transacts business in person , if the person                                                 (i) shows a substantial need for the testimony or material that cannot be
        (i) is a party or a party's officer; or                                        otherwise met without undue hardship ; and
        ( ii) is commanded to attend a trial and would not incur substantial                 ( ii ) ensures that the subpoenaed person will be reasonably compensated .
expense
                                                                                       (e ) Duties in Responding to a Subpoena .
 ( 2 ) For Other Discovery. A subpoena may command :
   ( A) production of documents , electronically stored information , or                 ( 1 ) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is            procedures apply to producing documents or electronically stored
employed , or regularly transacts business in person ; and                             information:
   ( B ) inspection of premises at the premises to be inspected.                            (A ) Documents. A person responding to a subpoena to produce documents
                                                                                       must produce them as they are kept in the ordinary course of business or
( d) Protecting a Person Subject to a Subpoena ; Enforcement.                          must organize and label them to correspond to the categories in the demand .
                                                                                          ( B) Form for producing Electronically Stored Information Not Specified .
  ( 1 ) Avoiding Undue Burden or Expense; Sanctions. A party or attorney               If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps              information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                   which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                      (C) Electronically Stored Information Produced in Only One Form . The
enforce this duty and impose an appropriate sanction — which may include               person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees - on a party or attorney who              information in more than one form .
fails to comply .                                                                           ( D ) Inaccessible Electronically Stored Information. The person
                                                                                       responding need not provide discovery of electronically stored information
  (2 ) Command to Produce Materials or Permit Inspection.                              from sources that the person identifies as not reasonably accessible because
    (A) Appearance Not Required . A person commanded to produce                        of undue burden or cost . On motion to compel discovery or for a protective
documents, electronically stored information , or tangible things, or to               order, the person responding must show that the information is not
permit the inspection of premises , need not appear in person at the place of          reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition ,            made, the court may nonetheless order discovery from such sources if the
hearing, or trial .                                                                    requesting party shows good cause , considering the limitations of Rule
   ( B ) Objections. A person commanded to produce documents or tangible               26 (b ) ( 2 ) ( C ). The court may specify conditions for the discovery .
things or to permit inspection may serve on the party or attorncy designated
in the subpoena a written objection to inspecting, copying, testing , or               ( 2 ) Claiming Privilege or Protection .
sampling any or all of the materials or to inspecting the premises - or to               ( A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.            under a claim that it is privileged or subject to protection as trial - preparation
The objection must be served before the earlier of the time specified for              material must:
compliance or 14 days after the subpocna is served . If an objection is made,                (i) expressly make the claim ; and
the following rules apply :                                                                  (ii) describe the nature of the withheld documents, communications, or
       (i ) At any time , on notice to the commanded person , the serving party        tangible things in a manner that , without revealing information itself
may move the court for the district where compliance is required for an                privileged or protected, will cnablc thc partics to assess the claim .
order compelling production or inspection .                                              ( B ) Information Produced . If information produced in response to a
       ( ii) These acts may be required only as directed in the order , and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from          trial- preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                         that received the information of the claim and the basis for it . After being
                                                                                       notified , a party must promptly return , sequester, or destroy the specified
 (3 ) Quashing or Modifying a Subpoena.                                                information and any copies it has; must not use or disclose the information
   (A ) When Required. On timely motion , the court for the district where             until the claim is resolved ; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                           information if the party disclosed it before being notified ; and may promptly
     ( i) fails to allow a reasonable time to comply ;                                 present the information under seal to the court for the district where
      (i) requires a person to comply beyond the geographical limits                   compliance is required for a determination of the claim . The person who
specified in Rule 45 ( c ) ;                                                           produced the information must preserve the information until the claim is
       (iii) requires disclosure of privileged or other protected matter, if no        resolved.
exception or waiver applies; or
       (iv ) subjects a person to undue burden .                                       ( g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a                  The court for the district where compliance is required — and also, after a
subpoena, the court for the district where compliance is required may , on             motion is transferred , the issuing court - may hold in contempt a person
motion , quash or modify the subpoena if it requires:                                  who, having been served , fails without adequate excuse to obey the
        (i) disclosing a trade secret or other confidential research,                  subpoena or an order related to it.
development, or commercial information ; or



                                          For access to subpoena materials , see Fed . R. Civ . P. 45 (a) Committee Note (2013 ) .
